Citation Nr: 1545349	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  12-10 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder not otherwise specified. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II. 

4.  Entitlement to service connection for neuropathy of the right upper extremity, to include as secondary to service-connected diabetes mellitus, type II. 

5.  Entitlement to service connection for neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus, type II.

6.  Entitlement to service connection for neuropathy of the right lower extremity, to include as secondary to service-connected diabetes mellitus, type II.

7.  Entitlement to service connection for neuropathy of the left lower extremity, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	African American PTSD Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision in which the Agency of Original Jurisdiction (AOJ) denied service connection for hypertension, erectile dysfunction, as well as neuropathy of upper and lower extremities.  The AOJ also refused to reopen the claim of entitlement to service connection for PTSD.  In May 2010, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in March 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2012.  

In July 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge, at the RO.  A transcript of the hearing is of record.  

In January 2015, the Board, inter alia, reopened the claim for service connection for an acquired psychiatric disorder, to include PTSD and a depressive disorder, as well as the claim for service connection for hypertension, and remanded the claims for service connection, on the merits.  The Board also remanded the claims of entitlement to service connection for erectile dysfunction and neuropathy of all of the extremities. 
 
In January 2015, the Board granted the Veteran's claim for service connection for tinnitus and remanded a claim for service connection for hearing loss.  On remand, the agency of original jurisdiction (AOJ) granted the claim for service connection for hearing loss.  These matters are no longer before the Board.   

Although the Veteran previously had a paper claims file, this appeal is now being processed fully utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  

For the reasons explained below, the matters remaining on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

Initially, the Board notes that since the January 2015 Remand, the Veteran's paper file has been scanned to the electronic VBMS file.  Unfortunately, it appears that due to an administrative error with scanning, the February 2010 VA examination reports are no longer in the file. Given the other bases for remanding these matters, discussed below, on remand, the AOJ should undertake appropriate action to obtain  the February 2010 VA examination reports and re-associate them with the file. 

Further, as discussed in the January 2015 Remand, the Board found February 2010 VA opinions regarding erectile dysfunction, neuropathy and hypertension, as well as the January 2011 VA psychiatric opinion, to be inadequate and sought addendum opinions.  Addendum opinions were obtained in May 2015 and June 2015; however, for the following reasons, the addendum opinions are also inadequate. 

With respect to the claim for service connection for erectile dysfunction, as explained in the January 2015 Remand, the February 2010 VA examiner appears to have  offered a negative opinion based on inaccurate information.  In this regard, the examiner reasoned that the Veteran's erectile dysfunction was not related to his service-connected type II diabetes mellitus because the Veteran had erectile dysfunction prior to the onset of diabetes..  However, during the Veteran's hearing before the Board, he offered sworn testimony that he did not understand much of what the examiner asked him during the examination due to the Veteran's hearing problems as well as the examiner's accent.  The Veteran clarified that he did not have erectile dysfunction prior to the onset of his diabetes.  An addendum opinion was obtained in May 2015; however, the examiner did not address the Veteran's lay statements regarding the onset of his erectile dysfunction - specifically, that it did not predate the onset of diabetes mellitus, type II.  The examiner reiterated the opinion that the Veteran's erectile dysfunction predated the diabetes mellitus, type II but did not cite any evidence, such as a treatment record, to substantiate the finding regarding the onset of erectile dysfunction.  Given the Veteran's sworn testimony, it is imperative that the examiner explain how the conclusion regarding the onset of erectile dysfunction, was reached.  Thus, another addendum opinion is required.  

Regarding hypertension, the Board remanded the claim for an addendum opinion regarding direct service connection because the February 2010 VA examiner only addressed secondary service connection.  The May 2015 VA examiner offered a negative opinion regarding direct service connection but did not address the service separation blood pressure readings of 164/92 and 162/112, as directed by the January 2015 remand.  Nor did the examiner address the Veteran's lay statements that the service personnel would not let him leave the separation examination right away due to his blood pressure, as directed by the January 2015 remand.  Rather, the examiner simply offered rationale that the Veteran was not diagnosed or treated for hypertension in service.  The examiner also cited the Veteran's blood pressure reading on induction but did not explain the significance of such reading.  As the Board directed that the examiner consider the lay statements and separation blood pressure readings, the examiner should have explained the significance, if any, of the readings. 

Regarding the neuropathy claims, as discussed in the January 2015 remand, it is unclear whether the Veteran effectively communicated his complaints of tingling and numbness in his upper and lower extremities during the February 2010 VA examination.  In the January 2015 remand, the Board noted that the complaints were not recorded in the examination report even though the Veteran offered written statements as well as sworn testimony, regarding his tingling and numbness.  Based on the Veteran's admitted inability to understand the February 2010 VA examiner and the lack of any recorded complaints regarding tingling and numbness at the February 2010 VA examination, the Board found that the February 2010 VA examiner's finding of normal extremities may have been based on an inaccurate facts and sought an addendum opinion on remand.  In the  May 2015 addendum opinion, the examiner reiterated that the Veteran's numbness and tingling was not due to, or the result of, the Veteran's service-connected disability, but the opinion also appears to have been based on inaccurate facts.  

The May 2015 VA examiner does not appear to have considered the Board's January 2015 remand directives.  In this regard, the examiner explained that the negative opinion was based on the impression that the Veteran did not bring up issue of numbness and tingling of all four extremities during the February 2010 VA examination.  The examiner did not acknowledge the Veteran's sworn testimony regarding any difficulty communicating during the February 2010 VA examination.  Further, the examiner reasoned that the Veteran has not raised complaints of tingling and numbness during his primary care visits.  However, the Board has reviewed the VA treatment records associated with the file since the January 2015 remand, and notes that an August 2013 VA treatment record contains the Veteran's complaints of tingling and numbness in his bilateral feet and legs.  The Board acknowledges that the VA examiner also explained that September 2013 electromyography (EMG) did not evidence any neuropathy; however, in light of the other inadequacies in the VA opinion, the Board finds that the opinion is not reliable.  Further, based on the Veteran's complaints of tingling and numbness in upper and lower extremities, and the fact that the September 2013 EMG is two years old, the Board finds that a new, in-person VA examination should be obtained in order to determine whether the Veteran has a current diagnosis of neuropathy in any of his extremities. 

Regarding the psychiatric claim, the Board initially notes that, on  January 2015 remand, the AOJ did not seek relevant Vet Center records dating back to 2007, for which the Veteran completed an authorization and consent form.  As these outstanding records may affect the finding regarding the validity of a PTSD diagnosis, the records should be obtained.  After obtaining the outstanding records, a VA addendum opinion should also be obtained.    

Also  pertinent to the psychiatric claim,  the AOJ obtained a June 2015 VA addendum opinion in an attempt to comply with the January 2015 remand.  However, clarification is required from the June 2015 examiner in light of VA outpatient treatment records that were also obtained since the January 2015 remand.  In this regard, the June 2015 VA examiner noted that the Veteran did not have a diagnosis of PTSD because he did not meet all of the diagnostic criteria for that disorder, such as the avoidance criterion; the examiner did not specify any other criteria that were not met.  Moreover, the June 2015 VA examiner indicated review of the VBMS file but did not discuss VA treatment records that contain a diagnosis of PTSD by the Veteran's VA treating psychiatrist.  The Board notes that the VA treating psychiatrist's consult notes do not specifically address all of the diagnostic criteria for  PTSD; however, the February 2011 VA treatment record regarding the establishment of treatment notes that the avoidance criterion was met.  In this regard, a VA social worker indicated that the Veteran avoids "thoughts/feelings/conversations associated with the trauma" and avoids "activities, places or people that arouse recollections."  Moreover, the VA treating psychiatrist continued the diagnosis of PTSD following the February 2011 diagnosis by the social worker.  Thus, clarification is required from the June 2015 VA examiner regarding the basis/es for disagreement with the VA treatment records which indicate that the PTSD criteria were met. 

Further, with respect to any other acquired psychiatric disorder,  while the June 2015 VA psychiatric examiner explained that the Veteran's depression is due to his wife's death and not service, it is not clear that the VA examiner properly addressed the Veteran's reported underlying feelings of guilt related to service trauma.  The examiner discussed the Veteran's guilt about his wife's death but not his contention regarding underlying guilt about his service trauma.  In this regard, in August 2013, the Veteran reported that he experienced guilt about having promised deceased service members that he would forward their last words to their family members but that he was not actually able to do so because he did not have the authority.  He reported that his Vietnam experience impacted his life.  He reported that the most troubling impact is that he feels responsible for his wife's death.  He explained that he subjected his wife to severe stress during the marriage.  He reported that during that time, had difficulty sleeping, was very angry, and had limited patience.  He reported that his wife was the supportive outlet.  He reported that he remembers her being nervous, anxious, and constantly worried about him.  Although not explicitly stated in the August 2013 treatment record, the inference is that the Veteran felt guilt prior to his wife's death, due to the service-related trauma.  The August 2013 treatment record also reflects the Veteran's reports that he received support from coworkers who were also veterans, prior to seeking formal treatment for PTSD. The treatment record should be addressed on remand.  Also, the examiner did not comment of the January 2011 VA outpatient treatment record reflecting an assessment of "rule out adjustment disorder with depression", to include whether such constitutes a valid diagnosis.

Once VA undertakes the effort to provide an examination or opinion when developing a claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268 (1998).  Given all the above, the Board finds that further medical development of each remaining claim on appeal, consistent with the above, is warranted.  

Prior to obtaining further medical opinion in connection with these claims, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the record all outstanding, pertinent records. 

As for VA records, any outstanding, pertinent VA treatment records should be obtained, as well as the February 2010 VA examination reports discussed above.  Additionally, the AOJ must obtain the Vet Center records for which the Veteran has already provided an authorization and consent form and the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  Adjudication of the claims should include consideration of all pertinent evidence added to the claims file since the last adjudication. 


Accordingly, these matters are hereby REMANDED for the following actions:

1.  Obtain the February 2010 VA examination reports as well as any outstanding, pertinent VA treatment records.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Request records from Auburn-Gresham Vet Center Clinic in Chicago, Illinois.  In May 2015, the Veteran completed an authorization and consent form for these records, which has not yet expired.  

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3
If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the individuals who provided the May 2015 and June 2015 VA opinions to provide addendum opinions in connection with the claims for service connection for erectile dysfunction, hypertension, and an acquired psychiatric disorder. 

If either VA examiner is no longer available or further examination is deemed medically necessary, document that fact, and arrange for the Veteran to undergo VA examination, by an appropriate medical professional, to obtain etiology opinion(s) in connection with the claim(s).  

Regarding neuropathy, the Veteran should be provided with an in-person examination and the appropriate clinical testing should be performed. 

The contents of the entire, electronic  claims file, to include a complete copy of this REMAND must be made available to each designated individual, and each addendum opinion/ examination report should include discussion of the Veteran's documented medical history and assertions.  If the Veteran is examined, all appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

In rendering the requested opinion(s), each examiner must consider and discuss all pertinent medical evidence and lay assertions.  All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

Erectile dysfunction:  The examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) was caused, OR (b) is aggravated (worsened beyond natural progression), by service-connected diabetes mellitus, type II, including any medication taken for the same.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.  

In rendering the requested opinion, the examiner should consider the Veteran testimony that his erectile dysfunction was not present prior to the diabetes mellitus diagnosis and that the February 2010 VA opinion regarding erectile dysfunction was based on inaccurate information.  If the examiner determines that  erectile dysfunction predated  diabetes mellitus, type II, the examiner must clearly and completely  explain the basis for reaching such conclusion. 

Neuropathy - The examiner is asked to consider the Veteran's oral and written complaints of record regarding numbness and tingling of his extremities, to include  the August 2013 VA treatment record reflecting such complaints, and to clearly identify any disability underlying such complaints (currently present, or present at any point pertinent to the current appeal (event  if currently asymptomatic, or resolved) ).

Then, for each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability (a) was caused, or (b) is aggravated (worsened beyond natural progression), by service-connected diabetes mellitus, type II.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.  

Hypertension:  The examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension had its onset in service; was manifested to a compensable degree within the post-service year; or is otherwise medically related to service. 

In rendering the requested opinion, the examiner should specifically consider and discuss the blood pressure readings on service separation (handwritten notations appear to show readings of 164/92 and 162/112).  Also, the examiner should explain the significance, if any, of the blood pressure reading on  March 1964 induction examination, which was cited in the May 2015 addendum opinion.   

Psychiatric disabilities:  The examiner should clearly indicate the nature and etiology of all acquired psychiatric disabilities reflected in the record, to include PTSD, depression, and adjustment disorder (even if currently asymptomatic or resolved).

In determining whether the diagnostic criteria for PTSD are met, the examiner must consider and discuss the VA treatment records which document  consistent diagnoses of PTSD, including the February 2011 VA treatment record, and the Veteran's assertions  (to include as reflected in the August 2013 treatment record noting the Veteran's report that guilt associated with in-service trauma led to him to subject his wife to severe stress during the marriage due difficulty sleeping, anger, and limited patience;  and that he received support from coworkers who were also veterans, prior to seeing formal treatment for PTSD).  The examiner must clearly and completely explain the determination in this regard, to include the basis/es for f disagreement with the VA treatment records which indicate that the PTSD criteria were met. 

With respect to any other validly diagnosed disorder, to include depression, and adjustment disorder (if appropriate), , for each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in service; if a psychosis, was manifested to a compensable degree within the first post-service year; or is otherwise medically-related to service.  

If the January 2011 assessment of "rule out adjustment disorder with depression" is not deemed to constitute a valid diagnosis, the examiner should clearly so state, and explain why.


5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.  

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the case is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

